Terminal Disclaimer
The terminal disclaimer filed on 04/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Nos. 10863071, 10999484, 10695922, 10986259 & 10958819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-31 are found to be in condition for allowance.

Reason for Allowance
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “a single portable and handheld casing housing the cameras, the image processor, the cellular antenna, the cellular transmitter, and the display, wherein the casing comprises two opposed first and second exterior surfaces, wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface, wherein the image processor is operative to identify the element in the first captured image, wherein the display is coupled to the image processor for displaying the first captured image and the marking of the identified element in the first captured image, and wherein the display is coupled to the cameras for displaying on the screen the first and second captured images ”, as recited in the claims. 
For example, Oswald et al. (2007/0279482), hereinafter Oswald, teach a handheld device comprising first and second cameras (104, 304, 206, 306) for taking first and second images, a digital image processor, a display (110, 310), and a multiplexer (136, 936).
However, Oswlad does not teach a wireless transmitter, wherein the display is coupled to the digital image processor for displaying the identified element as marked and for simultaneously displaying the first image and the second image.
Furthermore, the parent case 15/097562 is allowed per the PTAB decision mailed 07/27/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487